Citation Nr: 0837642	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Bureau of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The veteran served on active duty from January 1971 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In August 2008, the veteran 
testified before the undersigned Veterans Law Judge at the 
RO.  A transcript of that hearing has been incorporated into 
the claims file.

The underlying issue of entitlement to service connection for 
peripheral neuropathy, claimed as secondary to diabetes 
mellitus, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if additional action is required on his part.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities was 
previously denied in a May 2002 rating decision.  The veteran 
did not timely appeal that decision and it is final.

2.  Evidence associated with the claims file since the RO's 
May 2002 denial was not previously before agency decision 
makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 2002 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the final May 2002 RO 
determination, in which the RO denied service connection for 
peripheral neuropathy of the upper and lower extremities, is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claims of service 
connection, the Board finds that, in view of the Board's 
favorable disposition of the claim presently being decided, 
the VCAA and its implementing regulations do not prevent the 
Board from rendering a decision as to this issue.  Moreover, 
the veteran was provided with notice of the requirements for 
reopening a previously denied final claim in a letter dated 
in November 2005.

II.  Facts

The veteran's service treatment records are devoid of 
complaints or treatment related to peripheral neuropathy.

A September 1981 consultation sheet from The Ohio Valley 
Hospital shows that the veteran was being checked from a 
neurological point of view due to complaints related to 
visual disturbances in his left eye.  He was noted to be a 
truck driver.  A spinal tap was recommended to rule out 
demyelinating disease.  

Results of an electromyelogram (EMG) and nerve conduction 
study performed in November 1981 were normal.

Private office notes from Stuart G. Shapiro, M.D., in 1982, 
reflect the veteran's report of the onset of tingling and 
weakness in his left arm approximately one year earlier with 
subsequent symptoms in his right arm and leg.  He was noted 
to have a complicated history and was initially given a 
probable, but not definitive, diagnosis of multiple 
sclerosis.  This diagnosis appears to be more definitive in 
later reports in 1982.  

On file is a medical note from Ronald A. Paloski, D.O., dated 
in September 2001, noting that blood work obtained in 
November 1998 showed that the veteran had an elevated glucose 
level and he had since been receiving treatment for diabetes 
mellitus.  

In March 2002, the veteran underwent a VA examination for 
diabetes mellitus.  His claims file was not available for 
review by the examiner.  The veteran reported to the examiner 
that he had diabetes and neuropathy of the feet and left hand 
secondary to exposure to Agent Orange.  He was diagnosed as 
having diabetes mellitus, type II, noninsulin dependent, and 
diabetic peripheral neuropathy, more likely than not 
secondary to diabetes.  He was also diagnosed as having 
peripheral vascular disease, exacerbation of more likely than 
not secondary to diabetes.  

In a May 2002 rating decision, the RO granted service 
connection for diabetes with peripheral vascular disease and 
denied service connection for peripheral neuropathy of the 
upper and lower extremities.  

In September 2005, the RO filed an application to reopen his 
previously denied claim of entitlement to service connection 
for peripheral neuropathy.

In February 2006, the RO obtained VA outpatient records that 
include a March 2005 record noting that the veteran was an 
extremely complex patient.  This record also notes that the 
veteran had a new onset of some type of neurological disorder 
manifested by symptoms that included numbness down his legs.  

In June 2006, the RO received a February 2005 private office 
note from Felix Brizuela, D.O., stating that he felt that the 
veteran had a chronic demyelinating neuropathy.  He said that 
the focus had not been on this issue since it had instead 
been on a cardiovascular accident issue.

In August 2006, the RO received a January 2005 EMG report 
containing an impression that included findings consistent 
with mild axonal neuropathy.  

In September 2006, the RO received additional medical records 
from Dr. Brizuela as well as from Ramesh Thimmiah, M.D., 
showing treatment from 2004 to 2006.  These records include a 
September 2005 diagnosis of diabetic polyneuropathy, November 
2005 diagnoses of leg edema, venous stasis, and chronic 
venous insufficiency, and an April 2006 diagnosis of CIDP 
(chronic inflammatory demyelinating polyneuropathy/peripheral 
neuropathy).  

Dr. Brizuela asserted in a November 2006 "To Whom It May 
Concern" letter that the veteran was under his care for a 
progressive polyneuropathy, but had a demyelinating 
asymmetric neuropathy.  He said that the "bottom line" was 
that the veteran had an autoimmune-mediated polyneuropathy.  
He enclosed copies of his office notes from 2004 to 2006.  

On file is am EMG report, dated in April 2007, containing an 
interpretation of moderate sensorimotor peripheral 
polyneuropathy consistent with the diagnosis of diabetes 
mellitus.  

VA outpatient records in 2007 note that the April 2007 EMG 
report confirmed the presence of diabetic peripheral 
neuropathy.  They also show that the veteran began taking 
insulin for his diabetes mellitus and was taking gabapentin 
for peripheral neuropathy. 

On file is an October 2007 record from Sally Soffa CRNP of 
Northwest Physicians Associates stating that the veteran 
suffered from peripheral neuropathy as a complication to his 
diabetes.

The veteran testified at a Board hearing in August 2008 that 
his peripheral neuropathy is a direct cause of his diabetes 
mellitus and, if necessary, he requested that he be afforded 
an examination and new EMG to confirm the causal connection.  

III.  Analysis

The RO initially denied the veteran's claim for service 
connection for peripheral neuropathy of the upper and lower 
extremities in May 2002.  The veteran was notified of that 
decision by letter dated in May 2002 at which time he was 
given his appellate rights.  The veteran did not initiate an 
appeal of this decision by filing a notice of disagreement, 
and this decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.1103.  

The current claim culminates from the appellant's attempt, in 
September 2005, to reopen the previously disallowed claim of 
entitlement to service connection for peripheral neuropathy, 
claimed as secondary to service-connected diabetes mellitus.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim for service connection for peripheral neuropathy in 
September 2005, the revised version of 3.156 is applicable in 
this appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent law provides that service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The evidence on file at the time of the RO's May 2002 rating 
decision includes the veteran's service treatment records, 
which are devoid of complaints or treatment related to 
peripheral neuropathy.  It also includes private medical 
records in 1981 and 1982 reflecting complaints of numbness 
and tingling in the lower extremities as well as diagnoses of 
multiple sclerosis, and a 2001 record noting that the veteran 
had been under treatment for diabetes mellitus since 1998.  
In addition, there was a March 2002 VA examination report 
containing a diagnosis of diabetes peripheral neuropathy, but 
noting that the examiner did not have the veteran's claims 
file to review. 

Evidence on file after May 2002 includes medical records 
noting that the veteran had a complex medical history and 
showing various neurological diagnoses including mild axonal 
neuropathy, chronic inflammatory demyelinating 
polyneuropathy/peripheral neuropathy, and diabetic peripheral 
neuropathy.  There is also an April 2007 EMG report 
containing an impression of moderate sensorimotor peripheral 
neuropathy consistent with the diagnosis of diabetes 
mellitus, and an October 2007 medical opinion from Sally 
Soffa, CRNP, that the veteran suffered from peripheral 
neuropathy as a complication to his diabetes.

The evidence outlined above that was submitted after May 2002 
is pertinent to the present appeal since it relates to 
postservice diagnoses of peripheral neuropathy, and includes 
nexus evidence, some of which links the veteran's peripheral 
neuropathy to his diabetes mellitus.  This nexus evidence is 
notably pertinent when considering that the basis of the RO's 
May 2002 denial was that there was evidence that the veteran 
had symptoms of lower extremity tingling and weakness that 
pre-existed his diagnosis of diabetes mellitus and therefore 
the claimed disability of peripheral neuropathy was not 
secondary to his diabetes mellitus. 

In light of the above, the Board finds that the evidence 
submitted after the May 2002 final, adverse decision is new, 
in that it has not been previously considered by agency 
decision makers, and is material evidence since it relates to 
an unestablished fact necessary to substantiate the claim.  
That is, the evidence is sufficient to raise a reasonable 
possibility of substantiating the claim for service 
connection for peripheral neuropathy, claimed as secondary to 
diabetes mellitus.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156a. 


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus, is 
reopened, and to this extent the appeal is granted.


REMAND

Turning to the merits of the now reopened claim of service 
connection for peripheral neuropathy, claimed as secondary to 
diabetes mellitus, and keeping in mind the medical complexity 
of the veteran's medical history, additional development is 
warranted prior to making a decision on this claim.  As noted 
above, there are medical opinions that relate the veteran's 
peripheral neuropathy to his diabetes mellitus.  However, 
these opinions are not based on a review of the veteran's 
medical history; a medical history which is complex and 
includes diagnoses of peripheral neuropathy suggestive of 
other etiologies.  Thus, the veteran should be afforded a VA 
examination so that an opinion may be obtained regarding 
whether the veteran's peripheral neuropathy is related to 
service, or proximately related to or the result of his 
service-connected diabetes mellitus.  A medical opinion 
should also be obtained regarding the question of whether the 
veteran's service-connected diabetes mellitus aggravates his 
peripheral neuropathy.  It is essential that the veteran's 
claims file be reviewed by the examiner in connection with 
the examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159, 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

In addition, records on file show that the veteran began 
receiving disability benefits from the Social Security 
Administration (SSA) in 1985.  In light of the existence and 
possible relevance of the veteran's SSA records to this 
claim, it is incumbent on VA to obtain them.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA).  See also Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992) (SSA's 
determination regarding the veteran's unemployability and the 
reasons for that determination are pertinent for VA 
purposes).

Accordingly, the case is REMANDED for the following action:

1.  The SSA should be contacted and 
requested to provide a copy of its 
decision awarding benefits to the 
veteran, as well as copies of all 
supporting medical documentation that was 
utilized in rendering the decision.

2.  After the veteran's SSA records have 
been obtained and associated with the 
claims file, schedule the veteran for a 
VA examination to determine the etiology 
of his peripheral neuropathy.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder 
must be made available to the examiner 
for review of pertinent documents therein 
and the report should note review of the 
claims folder.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
peripheral neuropathy is related to his 
military service, proximately related to 
or the result of his service-connected 
diabetes mellitus, or aggravated 
(permanently increased in severity beyond 
the natural progress of the condition) by 
his service-connected diabetes mellitus.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the 
case to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


